 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DORIS JEAN CHILDRESS,                             Case No. 1:19-cv-00088-LJO-BAM
12                        Plaintiff,                   ORDER CONTINUING MANDATORY
                                                       SCHEDULING CONFERENCE
13            v.
14   CASSANDRA TAYLOR, et al.,
15                        Defendants.
16

17            On May 29, 2019, the Court convened the Initial Scheduling Conference in this action on

18   the record. Plaintiff Doris Jean Childress, proceeding pro se, appeared in person. Counsel Alexei

19   Offill-Klein appeared by telephone on behalf of Defendants Cassandra Taylor and National

20   Railroad Passenger Corporation aka AMTRAK (erroneously sued as AMTRAK CORP.).

21   Defendant Tina Akin dba Takin Towing, proceeding pro se, did not appear.

22            At the conference, the parties affirmed their intention to continue informal discussions

23   regarding resolution of this action and expressed their interest in participating in the Court’s

24   Voluntary Dispute Resolution Program (“VDRP”).1 Accordingly, the Scheduling Conference in

25   this action is HEREBY CONTINUED to July 29, 2019, at 9:30 AM in Courtroom 8 (BAM)

26   before Magistrate Judge Barbara A. McAuliffe. The parties may appear at the conference by

27

28   1
         Plaintiff filed consent to VDRP on April 29, 2019.
                                                        1
 1   telephone with each party using the following dial-in number and access code: dial-in number 1-

 2   877-411-9748; access code 3190866. The Court will notify the parties by written order if this

 3   action will be referred to VDRP.

 4
     IT IS SO ORDERED.
 5

 6      Dated:    May 29, 2019                             /s/ Barbara   A. McAuliffe          _
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
